Case 21-40167-bem   Doc 10    Filed 02/18/21 Entered 02/18/21 13:00:55   Desc
                                  Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

    IN RE:   TOMMY LAMAR WALDEN,             {   CHAPTER 13
                                             {
                                             {
             DEBTOR(S)                       {   CASE NO. R21-40167-BEM
                                             {
                                             {   JUDGE ELLIS-MONRO


                             OBJECTION TO CONFIRMATION


         COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
    Confirmation of the plan for the following reasons:

         1. The Debtor has failed to file the Local Chapter 13
    Form Plan in violation of General Order 41-2020.

         WHEREFORE, the Trustee moves the Court to inquire into the
    above objections, deny Confirmation of this Debtor's (s') Plan
    and to dismiss the case; or, in the alternative, convert the
    case to one under Chapter 7.

                                    __________/s/_____________
                                    K. Edward Safir, Attorney
                                    for Chapter 13 Trustee
                                    GA Bar No. 622149




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    eds@atlch13tt.com
Case 21-40167-bem   Doc 10   Filed 02/18/21 Entered 02/18/21 13:00:55   Desc
                                 Page 2 of 2

    R21-40167-BEM
                             CERTIFICATE OF SERVICE


         This is to certify that on this day I caused a copy of the
    foregoing pleading to be served via United States First Class
    Mail, with adequate postage thereon, on the following parties at
    the address shown for each:

    DEBTOR(S):

    TOMMY LAMAR WALDEN
    1436 NICKLESVILLE ROAD, NE
    RESACA, GA 30735-5305

    I further certify that I have on this day electronically filed
    the pleading using the Bankruptcy Court's Electronic Filing
    program, which sends a notice of this document and an
    accompanying link to this document to the following parties who
    have appeared in this case under the Bankruptcy Court's
    Electronic Case Filing program:

    SAEGER & ASSOCIATES, LLC

    This 18th day of February, 2021
               /s/             _____
    K. Edward Safir, Attorney
    For Chapter 13 Trustee
    GA Bar No. 622149




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    eds@atlch13tt.com
